Citation Nr: 9903871
Decision Date: 03/24/99	Archive Date: 06/24/99

DOCKET NO. 97-21 639               DATE MAR 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
Roanoke, Virginia

ORDER

The following corrections are made in a decision issued by the
Board in this case on February 11, 1999:

On pages 2 through 20, in the header, "In the Appeal of Xxxxxx X.
Xxxxxx, C NN NNN NNN" is corrected to read "In the Appeal of Xxxxxx
X. Xxxxx, C NN NNN NNN."

ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals

Citation Nr: 9903871  
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-21 639 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a restoration of a 40 percent evaluation for 
low back pain.  


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1976.    

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA),Roanoke, Virginia, 
Regional Office (RO).  

Review of the record reveals that a June 1996 rating 
decision, in pertinent part, denied entitlement to a total 
rating on the basis of individual unemployability due to 
service-connected disabilities.  The veteran timely appealed 
this issue.  The Board notes that a November 1997 rating 
decision assigned a 100 percent disability evaluation to the 
veteran's service-connected post traumatic stress disorder.  
Consequently, the issue of entitlement to a total rating due 
to individual unemployability due to service-connected 
disabilities is no longer before the Board since the veteran 
is currently receiving a 100 percent rating.  


Review of the record further reveals that in June 1997, the 
veteran filed claims for entitlement to increased evaluations 
for bronchitis and low back pain.  He also filed claims for 
entitlement to service connection for a thoracic spine 
disorder, hernia, and bilateral pes planus.  These claims are 
referred to the RO for appropriate action.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.  

2.  The April 1996 VA examination which formed the basis of 
the reduction of the disability rating from 40 percent to 20 
percent for the veteran's service-connected low back pain did 
not reflect improvement of the veteran's low back disability.   


CONCLUSION OF LAW

The criteria for the restoration of a 40 percent disability 
evaluation for low back pain have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.1, 4.2, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5294, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for chronic low back pain associated with 
scoliosis, wedging of the dorsal vertebrae and spina bifida 
was established by an RO rating determination in August 1976.  
A 10 percent disability evaluation was assigned, effective 
June 2, 1976.  The award was based upon service medical 
records showing that the veteran was treated for low back 
pain with radiation to the right lower extremity in service 
since June 1970.  A March 1976 Physical Evaluation Board 
Report reflects a diagnosis of chronic low back pain 
associated with scoliosis, wedging dorsal vertebrae, and 
spina bifida.  It was determined that the veteran's back 
disorder was aggravated in service.   

A March 1977 rating decision characterized the veteran's 
service-connected back disorder as chronic low back pain.  

A July 1977 VA examination report reflects, in pertinent 
part, a diagnosis of low back strain.  The X-ray examination 
of the thoracic and lumbar spine revealed no definite 
vertebra or disc pathology.  There was spina bifida occulta 
of S1.   

A May 1978 VA examination reflects in pertinent part, a 
diagnosis of chronic low back strain since 1968 with moderate 
limitation of motion of the back.  

A February 1980 Board decision denied the veteran's claim for 
entitlement to an increased evaluation for low back pain.  

A June 1984 Electromyography (EMG) report was normal.  

An April 1986 VA examination report reflects a diagnosis of 
musculoskeletal asymmetry with recurrent low back pain and 
intermittent radiculopathy on the right, with a suggestion of 
spina bifida on X-ray examination.  X-ray examination 
revealed slight levoscoliosis of the lumbar spine, slight 
flattening of the normal lordosis, and some degenerative 
changes in the lower thoracic spine with slight anterior 
wedging of the bodies at T11 and T12.   

An October 1990 X-ray examination by K.P. indicates that 
there was minimal narrowing of L5/S1.  The remainder of the 
lumbar spine was normal.  

An April 1992 Magnetic Resonance Imaging (MRI) of the 
veteran's lumbar spine was normal.  There was no significant 
disk narrowing or desiccation.  There was no significant disk 
bulge or herniation identified at any level.  There was no 
evidence of central, canal, or lateral recess stenosis.  

Treatment records by K.P. indicate that in March 1994, the 
veteran sought treatment for recurrent back pain.  He 
indicated that he was unresponsive to Flexeril and Motrin.  
Examination revealed no spinal tenderness.  Straight leg 
raising was 65 degrees on the left and 30 degrees on the 
right.  Motor and sensory examination was intact.  The 
assessment was chronic low back pain with exacerbation and 
rule out radiculopathy.  Treatment records from K.P., dated 
from March 1994 to March 1995, show that the veteran was 
treated for chronic back pain.  A March 1995 treatment record 
reveals that the veteran reported having chronic back spasms.  

In an April 1995 statement, the veteran indicated that his 
back condition had worsened.  He stated that he had a good 
deal of limitation of motion in extension, flexion, and side 
movements.  He reported that his back muscles felt strained 
and in spasm.  He indicated that he had pain on any 
exertional movements; cold days brought out the aches and 
pains and limitation of motion.  The veteran was 
uncomfortable walking or standing for any length of time.   

An April 1995 VA examination report indicates that the 
veteran reported having constant, non-radiating low back 
pain.  He took Naprosyn three times a day and Robaxin as 
required.  It was noted that the veteran had gained a 
tremendous amount of weight due to his inability to exercise.  
He was only able to walk approximately one block due to 
excessive pain.  Examination of the lumbosacral spine 
revealed no anatomic deformities.  There was mild spinal 
tenderness noted throughout the entire lumbosacral spine 
region.  There was a moderate amount of paravertebral muscle 
spasms, bilaterally.  Range of motion of the lumbar spine was 
forward flexion to 20 degrees, extension to 10 degrees, and 
right and left lateral flexion to 10 degrees, bilaterally.  
Rotation to the right and the left was significantly 
diminished.  Neurological examination, including motor 
strength, deep tendon reflexes, and sensation, was normal.  
Gait was moderately antalgic.  X-ray examination revealed 
degenerative joint disease of the thoracolumbar spine with 
significant disc degenerative disease at T10-T11, old end 
plate depression at the inferior aspect of T10, and mild 
discogenic disease at L5-S1.  The diagnosis, in pertinent 
part, was mechanical low back pain.  

A May 1995 rating decision assigned a 40 percent evaluation 
to the service-connected chronic low back pain effective 
January 25, 1993.  The increased evaluation was based upon 
the findings of the April 1995 VA examination report, the 
treatment records from K. P., and a statement from the 
veteran dated in April 1995.  

An April 1996 VA examination report reveals that the veteran 
walked with a cane for support.  The veteran was obviously 
overweight.  Examination of the lumbar spine revealed no 
postural or fixed deformities.  The muscles of the back were 
symmetrical without spasm.  There was tenderness to palpation 
over the midline lumbar spine.  Range of motion was flexion 
to 30 degrees, extension to 15 degrees, lateral flexion on 
the right and left to 15 degrees, and rotation to 30 degrees 
on the left and right.  He appeared to have significant pain 
on all motions.  The veteran claimed to have decreased light 
touch sensation over all of the right lower extremity and 
foot below the knee.  Ankle and knee jerks were 1 to 2+ 
bilaterally.  The Babinski sign was negative.  Straight leg 
raising was negative.  An April 1996 VA X-ray examination 
report indicates that the veteran had an essentially normal 
lumbar spine.  The diagnosis, in pertinent part, was status 
post past history of persistent low back probably secondary 
to chronic lumbar strain, herniated nucleus pulpous, and 
degenerative joint disease.  

A rating decision dated June 13, 1996, proposed to reduce the 
assignment of the 40 percent evaluation for the service-
connected low back pain to 20 percent.  This reduction was 
based upon the current VA examination.  The veteran was 
notified of the proposed reduction by a letter from the VA 
dated June 28, 1996.  

A July 1996 VA treatment record indicates that the veteran 
ambulated with a cane.  His gait was basically stable.  There 
was generalized tenderness along the spine.  There were no 
spasms upon examination.  It was noted that Motrin decreased 
spasms.  Straight leg raising was positive when recumbent; it 
was negative when sitting.  Sensation was decreased to light 
touch on the lower extremity.  The assessment was chronic and 
mid-back pain.  Naprosyn was increased. 

A July 1996 examination report by Dr. L.S. at K.P. indicates 
that upon examination, the veteran was neuro-vascularly 
intact except for a mild spasm of the right lower extremity 
on greater than 45 degrees of flexion.  Dr. L.S. advised the 
veteran to lose weight and exercise.  The veteran was 
referred to the pain clinic; the veteran refused to go.  

An August 1996 treatment record from K.P. indicates that upon 
examination, there was tenderness of the veteran's lumbar 
region.  Neurological examination revealed that sensation was 
slightly diminished in the feet, bilaterally.  Touch and 
pinprick was diminished abnormally in an ill-defined and 
inconsistent area on the posterior right thigh.  Motor 
examination on the left lower extremity was 5/5.  Motor 
examination on the right lower extremity was 5-/5.  There was 
no radiation of low back pain.  Gait was normal.  The 
assessment was low back pain and ill-defined possible right 
lower extremity neuropathy of unclear locus/pathology.    

A rating decision, dated August 28, 1996, reduced the 40 
percent rating for low back pain to 20 percent effective 
November 1, 1996.  The RO stated that the due process period 
had expired.  They noted that the veteran did submit 
additional treatment reports and such reports had been 
considered, along with the evidence of record which 
incorporates the findings noted in the rating decision dated 
in June 1996.  The RO indicated that the findings did not 
warrant a change in the prior proposal and the current rating 
was to effectuate the prior proposal.  The RO stated that the 
evaluation of low back pain was decreased to a 20 percent 
evaluation effective November 1, 1996.  It was noted that the 
veteran's low back pain was rated under the provisions of 
Diagnostic Codes 5294 and 5295.  The RO indicated that the 
treatment records from the VA Medical Center in Washington, 
D.C.; K.P.; and the S. Spine Clinic were reviewed and 
considered.  The RO stated that the records showed complaints 
of low back pain with some radiation in both the right lower 
extremity.  The spine was straight with good alignment.  The 
veteran complained of muscle spasms but none were shown.  
Straight leg raising was positive when recumbent and negative 
when sitting.  There was some decreased sensation of the 
right lower extremity when compared to the left in the VA 
Medical Center report of July 1996.  Sensory was normal upon 
K.P. examination in July 1996.  Neurovascular and nerves were 
intact.  Gait was normal, as was motor and deep tendon 
reflexes.  Wadell signs were negative.       

At a hearing before the RO in October 1996, the veteran 
stated that he had muscle spasms with forward bending.  
Hearing Transcript, hereinafter Tr., 5.  He could not bend 
backwards and could only bend to the side if he was 
physically forced.  Tr. 6.  He took Naprosyn, Robaxin, and 
Tylenol Extra Strength for his pain.  Tr. 8.  The medication 
helped him to stand the pain.  Tr. 9.  

A December 1996 orthopedic examination by M.W. Orthopedic 
Association reveals that the veteran reported having a 
chronic low back problem with constant, debilitating pain, 
with pain that occasionally radiated down the leg.  The 
veteran took Sertraline, Tofranil, Naprosyn, Robaxin, and 
Tylenol.  Examination of the dorsal spine revealed no 
evidence of laceration, contusion, fluid collection, or 
ecchymosis.  There was tenderness to palpation, bilaterally, 
over L3, L4, and L5.  Straight leg raising in the seated 
position reproduced back pain, but produced no radicular 
component.  Forward flexion was to 45 degrees; the veteran 
complained of pain at that position.  The examiner concluded 
that, based upon the veteran's history, the physical 
examination, and the documentation provided by the veteran, 
the veteran was not capable of any gainful employment 
involving lifting, carrying, pushing, pulling, standing, 
stooping, bending, or crawling.  The examiner concluded that, 
with a reasonable degree of medical certainty, based upon his 
examination at that time, the veteran was totally disabled, 
although the examiner could not assign a permanency rating to 
this.

A January 1997 VA orthopedic examination report reveals that 
the veteran reported having chronic and persistent pain in 
the lower back, which was localized in the lumbar area, with 
the pain mostly localized to the left side with some 
associated spasms.  He had occasional right leg pain, but 
that was rare.  His back pain was aggravated by prolonged 
standing.  The veteran had some exacerbation of back pain if 
he walked for any significant distance.  If he sat for a 
prolonged period of time, the back pain was worse.  The 
veteran took Robaxin for his muscle spasms. He used a cane 
which was helpful.  

Examination revealed no motor deficits.  Deep tendon reflexes 
at the patella and Achilles were 2+ and symmetrical.  
Straight leg raising resulted in complaints of low back pain, 
but no true sciatica-type symptoms.  Range of motion of the 
lumbar spine was restricted.  The examiner noted that the 
veteran would only actively forward flex to 20 degrees.  
Extension to neutral.  The veteran complained of pain upon 
flexion as well as upon extension.  Lateral flexion on the 
right and the left was limited to 5 degrees in both planes; 
he had pain on motion.  X-ray examination of the 
thoracolumbar spine revealed a significant amount of mild 
wedging involving the thoracolumbar vertebrae, especially at 
T10 to L1, with some degenerative disk changes.  There were 
degenerative changes in the lower lumbar areas.  The 
impression was low back pain, basically at this point, on a 
mechanical basis.  The examiner noted that the veteran has 
lower lumbar pain in the thoracolumbar junction, which 
radiographically, showed a great deal of degenerative disc 
changes.  The examiner stated that there were mild 
degenerative changes in the lower lumbar area.  There was 
nothing upon examination to support lumbar radiculopathy.   

A September 1997 VA treatment record reveals that the veteran 
complained of back pain with worsening symptoms.  Examination 
revealed tenderness on the left of the mid back.  The 
examiner noted that the veteran refused to perform deep 
tendon reflexes, straight leg raising, or range of motion 
testing.  The assessment was mid back pain.  Valium and 
Tylenol 3 were prescribed.  

At the hearing before the Board in October 1998, the veteran 
stated that he was in constant pain due to his back 
disability.  Hearing Transcript, hereinafter Tr., 3.  He 
stated that his back disability was so significant that he 
was unable to exercise.  Tr. 4.  He was currently taking 
Advil, Naprosyn, Tylenol 3, and Valium for the back pain.  
Tr. 5.  He had muscle spasms in his back.  Tr. 5.  The 
veteran indicated that his back disability had progressively 
worsened and there was no improvement.  Tr. 8.   

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e) (1998).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.   

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  38 C.F.R. § 3.344 (a).  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  38 C.F.R. § 3.344(a). 

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  38 C.F.R. § 3.344(a).  

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a). 

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference" Rating 
continued pending reexamination   months from this date, 
§ 3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) of this section 
apply to ratings which have continued for long periods at the 
same level (5 years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1 (1998).  

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2. 

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13 (1998).  

The United States Court of Veterans Appeals (Court), in Brown 
v. Brown, 5 Vet. App. 413 (1993), has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case, it must be ascertained, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (1998), provide that in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, supra.  

The veteran's low back pain is evaluated under the provisions 
of Diagnostic Code 5294, sacroiliac injury and weakness, and 
Diagnostic Code 5295, lumbosacral strain.  Pursuant to 
Diagnostic Code 5294, sacroiliac injury and weakness is rated 
as lumbosacral strain, which is evaluated using Diagnostic 
Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5294.  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted 
for evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  A 20 percent 
evaluation is warranted for evidence of lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, and loss of unilateral spine motion in the 
standing position.  Id.  A 10 percent evaluation is assigned 
for lumbosacral strain with characteristic pain on motion and 
a noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  Id.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 20 percent evaluation is warranted for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).  A 40 percent evaluation is assigned for 
severe limitation of motion.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).  For the purpose 
of rating a disability from arthritis, the lumbar vertebrae 
are considered a group of minor joints.  Id.  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
restoration of the 40 percent disability rating is well 
grounded within the meaning of the statutes and judicial 
construction, and that VA has a duty, therefore, to assist 
him in the development of the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board finds that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

The Board finds that the RO complied with the procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  The veteran 
was furnished with a rating decision which proposed the 
reduction on June 28, 1996.  He was given 60 days to submit 
additional evidence.  The veteran submitted additional 
evidence and such evidence was considered by the RO.  In a 
rating decision dated August 28, 1996, the RO reduced the 40 
percent evaluation for low back pain to 20 percent, effective 
November 1, 1996.  

The evidence shows that the 40 percent evaluation for low 
back pain was not in effect for more than five years.  The 
effective date for the assignment of the 40 percent 
evaluation was January 25, 1993.  The effective date of the 
reduction was November 1, 1996.  The duration of the rating 
is measured from the effective date assigned until the 
effective date of the actual reduction. Brown v. Brown, 
5 Vet. App. 413 (1993).  

As noted above, the provisions of 38 C.F.R. § 3.344 indicate 
that the disabilities whose ratings have been in effect for 
less than five years, and which have not stabilized and are 
likely to improve may be reduced on the basis of 
reexaminations disclosing improvement.  38 C.F.R. § 3.344(c).  

The RO based the assignment of the 40 percent evaluation 
under Diagnostic Code 5295 upon the findings of the April 
1995 VA examination.  The April 1995 VA examination report 
indicates that the veteran reported having constant, non-
radiating low back pain.  He took Naprosyn three times a day 
and Robaxin as required.  He reported that he was only able 
to walk approximately one block due to excessive pain.  
Examination of the lumbosacral spine revealed mild spinal 
tenderness throughout the entire lumbosacral spine region.  
There was a moderate amount of paravertebral muscle spasms, 
bilaterally.  Range of motion of the lumbar spine was forward 
flexion to 20 degrees, extension to 10 degrees, and right and 
left lateral flexion to 10 degrees, bilaterally.  Rotation to 
the right and the left was significantly diminished.  Gait 
was moderately antalgic.  The diagnosis, in pertinent part, 
was mechanical low back pain.  

The RO based the reduction of the 40 percent evaluation to 20 
percent upon the findings of the April 1996 VA examination.  
The RO also considered the July 1996 VA treatment record, the 
July 1996 report by Dr. L.S., and the August 1996 treatment 
record from K.P.  The April 1996 VA examination report 
indicates that the veteran experienced tenderness to 
palpation over the midline lumbar spine.  Range of motion was 
flexion to 30 degrees, extension to 15 degrees, lateral 
flexion on the right and left to 15 degrees, and rotation to 
30 degrees on the left and right.  It was noted that the 
veteran appeared to have significant pain on all motions.  
The diagnosis, in pertinent part, was status post past 
history of persistent low back probably secondary to chronic 
lumbar strain, herniated nucleus pulpous, and degenerative 
joint disease.  Muscle spasms were not detected.  

The Board finds that the medical evidence of record, 
including the findings of the April 1996 VA examination, do 
not establish that there was an actual change in the 
veteran's low back pain or that the low back pain improved.  
The medical evidence does show that the veteran experienced a 
slight increase in the range of motion of the low back.  The 
VA examination reports show that flexion of the veteran's low 
back increased from 20 degrees to 30 degrees.  Extension 
increased from 10 degrees to 15 degrees.  Lateral flexion 
increased from 10 degrees to 15 degrees.  However, the 
evidence also shows that the veteran had significant pain on 
all motions and he continued to take pain medication for his 
back disability.  The Board notes that the veteran's 
functional impairment due to pain on motion must be 
considered when evaluating the veteran's low back disability.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998).  

Although the veteran's range of motion of the low back had 
improved slightly upon examination in April 1996, the Board 
finds that the evidence of record shows that the veteran 
continues to experience severe limitation of motion of the 
lumbar spine.  The veteran has marked limitation of forward 
bending in the standing position and limitation of lateral 
motion with significant pain.  The evidence shows that the 
veteran continues to take Naprosyn, Robaxin, Motrin, and 
Tylenol Extra strength for his pain.  He continued to 
experience tenderness to palpation of the lumbar spine.  The 
April 1996 VA examination report reveals that muscle spasm 
was not detected.  However, a July 1996 VA treatment record 
indicates that Motrin decreased the veteran's muscle spasms.  
Thus, the evidence supports the restoration of the 40 percent 
evaluation under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board also points out that a 40 percent evaluation is 
warranted for the veteran's low back pain under the provision 
of Diagnostic Code 5292, limitation of motion of the lumbar 
spine, since the limitation of motion of the veteran's lumbar 
spine is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Furthermore, the current medical evidence supports the 
conclusion that the veteran's low back disability did not 
improve and that the 40 percent evaluation should be 
restored.  The January 1997 VA examination report indicates 
that the veteran reported having chronic and persistent pain 
in the low back.  Flexion of the low back was to 20 degrees; 
extension was to neutral.  Lateral flexion was to 5 degrees 
on the right and left.  The veteran experienced pain on 
motion.  A December 1996 examination report by M.W. 
Orthopedic Association reveals the examiner concluded that, 
based upon the veteran's history, the physical examination, 
and the documentation provided by the veteran, the veteran 
was not capable of any gainful employment involving lifting, 
carrying, pushing, pulling, standing, stooping, bending, or 
crawling.  The examiner also concluded that, with a 
reasonable degree of medical certainty, based upon his 
examination at that time, the veteran was totally disabled.  

The Board concludes that the April 1996 VA examination report 
was not sufficient to show improvement in the veteran's low 
back disability, particularly when considered in conjunction 
with the remaining evidentiary record, as mandated by 
38 C.F.R. § 4.13 and Brown v. Brown, 5 Vet. App. 413 (1993).  
Therefore, based upon the entire recorded history of the 
service-connected low back pain, the Board concludes the 
evidence supports a restoration of the 40 percent evaluation 
for the low back pain.  

In summary, a restoration of a 40 percent disability 
evaluation for the veteran's low back pain is warranted, for 
the reasons described above.  


ORDER

Entitlement to a restoration of a 40 percent evaluation for 
low back pain is granted, subject to the law and regulations 
governing the payment of monetary awards.   




REMAND

A June 1996 rating decision, in pertinent part, denied 
entitlement to an increased evaluation for residuals of an 
excision of a fractured right fifth metacarpal.  In June 
1997, a notice of disagreement with respect to this issue was 
received by the RO.  It does not appear that the RO issued a 
statement of the case.  Consequently, this issue is referred 
to the RO for the appropriate action. 

The RO must issue the veteran a statement of the case on this 
issue.  See 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 19.9, 20.201, 20.202, 20.302 (1998); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995), citing Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the case 
is returned to the RO for the following: 

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased evaluation for residuals 
of an excision of a fractured right fifth 
metacarpal.  The veteran should be 
advised of the time period in which to 
perfect his appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


           
     ROBERT E. SULLIVAN
     Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 Department of Veterans Affairs

